                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Amythyst Brown,                                    Case No. 3:18 CV 801

                                Plaintiff,          ORDER ADOPTING
                 -vs-                               REPORT & RECOMMENDATION

 Commissioner of Social Security,                   JUDGE JACK ZOUHARY

                                Defendant.




       Plaintiff pro se Amythyst Brown filed a Complaint against Defendant Commissioner of Social

Security in April 2018 (Doc. 1). Brown challenges the Commissioner’s decision to deny her

application for disability benefits (id.). The Complaint was automatically referred to Magistrate

Judge George Limbert under Local Civil Rule 72.2(b)(1) (Non-Doc. Entry 4/16/2018).                   The

Commissioner filed an Answer (Doc. 9), and Brown and the Commissioner both filed Briefs on the

Merits (Docs. 12, 15). Judge Limbert then issued a Report and Recommendation (R&R), concluding

the Complaint should be dismissed (Doc. 16 at 1).

       This Court reviews de novo any portions of an R&R to which a party timely objects. 28

U.S.C. § 636(b)(1). Failure to timely object, however, waives district and appellate court review of

the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v. Walters, 638 F.2d

947, 950 (6th Cir. 1981). This waiver rule applies only if the parties are notified that failure to object

results in waiver, see Walters, 638 F.2d at 950, and it has few exceptions, see Vanwinkle v. United
States, 645 F.3d 365, 371 (6th Cir. 2011) (prevailing party exception); United States v. 1184

Drycreek, 174 F.3d 720, 725–26 (6th Cir. 1999) (miscarriage of justice exception).

       The R&R notified the parties that failure to object would result in waiver (Doc. 16 at 9).

Neither party has objected, and the deadline for objections has passed. This Court therefore adopts

the R&R (Doc. 16) in its entirety; the Complaint (Doc. 1) is dismissed. An appeal from this Order

could not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     June 26, 2019




                                                 2
